Citation Nr: 1525434	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to an initial compensable rating for a retained shrapnel fragment, lumbar spine.

5.  Entitlement to an initial compensable rating for a residual scar, retained shrapnel fragment, lumbar spine.


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Veteran testified before the Board at a hearing held via videoconference.

The issues of entitlement to service connection for a low back disability and for an increased rating for retained shrapnel wound of the lumbar spine and residual scar, retained shrapnel wound of the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was caused by acoustic trauma during active service.

2.  Resolving all reasonable doubt in favor of the Veteran, bilateral tinnitus was caused by acoustic trauma during active service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

The Veteran's service treatment records are negative for any indication of hearing loss or tinnitus.  However, the Veteran's service personnel records reflect that he served in Vietnam and that he received a Purple Heart for wounds he received during that service.  The Veteran contends that he was exposed to acoustic trauma during his Vietnam service by way of gunfire and explosions, to include during the ambush that resulted in retained shrapnel in his lumbar spine.  In light of the Veteran's service experience, which included exposure to weapons fire and explosions, the Board finds that the Veteran's service experiences are consistent with sustaining acoustic trauma in service, thus, noise exposure in service is conceded.  38 U.S.C.A. § 1154 (a),(b).  

However, there still must be competent and credible supporting evidence demonstrating that the in-service noise exposure is related to the current hearing loss and tinnitus.

A January 2010 private treatment record reflects the Veteran's report that he had been experiencing gradual hearing loss for many years.  He had ringing in both ears that was getting worse.  He reported long-term noise exposure in service.  Following physical examination, the examiner diagnosed bilateral sensorineural hearing loss with acoustical trauma, primarily on the, left related to firing a rifle in service.

On October 2010 VA examination, the examiner reviewed the claims file and noted that on both enlistment and separation examination, whisper voice testing was 15/15.  There were no documented complaints of tinnitus in service.  The Veteran denied any significant occupational or recreational noise exposure post-service.  He reported that his tinnitus began 30-40 years previously.  Physical examination revealed bilateral hearing loss consistent with 38 C.F.R. § 3.385.  The examiner concluded that an opinion as to the etiology of the Veteran's hearing loss could not be made without resort to speculation due to the lack of audiograms in service.  Because the Veteran reported the onset of tinnitus following service, it was less likely than not that his tinnitus was related to service.

At his April 2015 hearing before the Board, the Veteran clarified that he had experienced tinnitus since service separation.  He stated that his hearing loss and tinnitus had been ongoing since his service in Vietnam and his service around weapon-fire following his return from Vietnam.

In this case, the Board finds that the credible evidence is at least in equipoise with regard to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and therefore, the Board finds that service connection should be awarded.  For one, it has been conceded that the Veteran suffered from acoustic trauma during his service.  Next, the Board finds the Veteran's testimony that he has suffered from hearing loss and tinnitus during service to be credible because it is consistent with his service experiences.  The Veteran has provided consistent testimony that he has suffered from hearing loss and tinnitus for many decades.  A private medical opinion also supports the Veteran's claim.  In that regard, the Board finds that the October 2010 VA examination is of less probative value because the examiner did not discuss the Veteran's combat service experiences that resulted in suffering acoustic trauma or his lay statements with regard to experiencing hearing loss in service and since service separation.  Thus, when weighing the credible and competent evidence of record, the Board finds that the medical evidence does not sufficiently rule out the possibility of hearing loss incurred in service.  Certainly, the testimony submitted on the Veteran's behalf supports his claim.  Accordingly, the Board finds that in resolving all benefit of the doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  In this case, there is evidence of a current disability, and the Veteran has provided competent and credible testimony of service incurrence and continuity of symptomatology since service.  Accordingly, service connection for bilateral hearing loss is granted.

With regard to the Veteran's tinnitus, the Board places probative weight on the Veteran's consistent statements of having experienced tinnitus for many years, including following service separation.  In that regard, the Court has held that tinnitus is a disability that a lay person can describe because it is defined as a "noise in the ears, such as ringing, buzzing, roaring, or clicking."  See Charles v. Principi, 16 Vet. App. 370 (2002) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed.1994)).  Thus, the Board finds that the Veteran is credible, in light of the consistency of his statements and his duties in service, and is competent to report ongoing tinnitus since service.  Therefore, the Board finds that there is a showing of noise exposure in service, credible and competent testimony regarding continuity of symptoms since service, and a current diagnosis of tinnitus.  Accordingly, the Board finds that the elements of service connection have been met, and service connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for a low back disability and for increased ratings for retained shrapnel wound of the lumbar spine and for a scar related to retained shrapnel wound of the lumbar spine.

First, with regard to the claim for service connection for a low back disability, there is the possibility that service treatment records are missing from the record.  In the May 2011 rating decision, the RO referenced service treatment records showing that the Veteran sustained a shrapnel wound to his back in service.  The Veteran has stated that he spent five days in the hospital in Vietnam following an infection of the shrapnel wound.  These records do not appear to be currently associated with the record and, as such, should be requested on remand.

Next, a new VA examination and opinion should be obtained.  The Veteran contends that his low back disability, aside from the residuals of the retained shrapnel wound to his lumbar spine, was caused or aggravated by his service.  He contends that at the time that he sustained the shrapnel injury to his spine during an ambush while in Vietnam, he was also forcefully blown into the air, resulting in additional injury to his low back.  On November 2010 VA examination, the examiner concluded that the Veteran's single shrapnel in the lumber soft tissue was not causing his current back condition because there was no shrapnel involving the spine.  However, the examiner did not provide an opinion as to whether the Veteran's current low back disability, spondylosis, was directly caused or aggravated by the events described in service, or whether his service-connected shrapnel wound has aggravated his low back disability.  Thus, remand for a new VA examination and opinion is necessary.

With regard to the Veteran's claims for increased rating for a retained shrapnel fragment of the lumbar spine and for a scar associated with the retained shrapnel fragment of the lumbar spine, the most recent VA examination to evaluate these disabilities was conducted in November 2010, almost five years ago.  At his hearing, the Veteran stated that his scar has worsened in severity in that it is tender to the touch.  Accordingly, new VA examinations should be obtained to fairly assess the claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, or other appropriate entity, and request a complete copy of the Veteran's service treatment records.  If records are unavailable, notify the Veteran and provide him with the opportunity to provide any missing records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the etiology of his low back disability.  The examiner should review the claims file.  The examiner should provide a rationale with all opinions reached.  The examiner should address the following questions:

a)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current low back disability, other than the retained shrapnel fragment, was caused or aggravated by his active service, to include his account of being blow into the air during an ambush and injuring his back at the time that he retained the original shrapnel fragment?

b)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current low back disability, other than the retained shrapnel fragment, was caused or aggravated (beyond the normal progression of the disease) by the service-connected retained shrapnel fragment to the lumbar spine?

3.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's retained shrapnel fragment to the lumbar spine, to include the severity of any related muscle or neurological impairment and the resultant scar.  The examiner is requested to delineate all symptomatology.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  After completion of the above, the RO should readjudicate the claims for service connection for a low back disability, and for increased ratings for retained shrapnel wound of the lumbar spine and residual scar, retained shrapnel wound of the lumbar spine.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


